Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(10) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 121 to the Registration Statement No. 02-90946 on Form N-1A of our reports dated December 15, 2006 relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust (the Trust), including Eaton Vance Tax-Managed Small-Cap Growth Fund, formerly Eaton Vance Tax-Managed Small-Cap Growth Fund 1.0, and Tax-Managed Small-Cap Growth Portfolio appearing in the Annual Report on Form N-CSR of the Trust for the year ended October 31, 2006 and to the references to us under the headings Financial Highlights in the Prospectus and Other Service Providers - Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part ofsuch Registration Statement. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP February 26, 2007 Boston, Massachusetts
